UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2535



HENRY T. SANDERS,

                                             Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; CIRCUIT COURT OF MARY-
LAND FOR PRINCE GEORGE’S COUNTY,

                                            Defendants - Appellees.



                             No. 99-1071



HENRY T. SANDERS,

                                             Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; CIRCUIT COURT OF MARY-
LAND FOR PRINCE GEORGE’S COUNTY,

                                            Defendants - Appellees.



                             No. 99-1345



HENRY T. SANDERS,

                                             Plaintiff - Appellant,
          versus


THE STATE OF MARYLAND; CIRCUIT COURT OF MARY-
LAND FOR PRINCE GEORGE’S COUNTY,

                                          Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge;
Peter J. Messitte, District Judge. (CA-98-2387-PJM)


Submitted:   May 13, 1999                  Decided:   May 18, 1999


Before WIDENER and MOTZ,* Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Nos. 98-2535 and 99-1345 affirmed and No. 99-1071 dismissed by
unpublished per curiam opinion.


Henry T. Sanders, Landover, Maryland, Appellant Pro Se. Maureen
Mullen Dove, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).


                                2
PER CURIAM:

     Henry T. Sanders appeals three district orders:   (1) the de-

nial of relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1998) (No. 98-

2535), (2) the issuance of an order to show cause why Sanders

should not be sanctioned (No. 99-1071), and (3) the denial of

Defendants’ motion for sanctions (No. 99-1345).   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, in No. 98-2535, we grant leave to proceed in

forma pauperis and affirm on the reasoning of the district court.

See Sanders v. Maryland, No. CA-98-2387-PJM (D. Md. Aug. 24, 1998).

We grant leave to proceed in forma pauperis in No. 99-1071 but

dismiss the appeal as interlocutory. Finally, we affirm the denial

of Defendants’ motion for sanctions in No. 99-1345 on the reasoning

of the district court. See Sanders v. Maryland, No. CA-98-2387-PJM

(D. Md. Feb. 25, 1999).   We also deny all of Sanders’ outstanding

motions, including his motions for a stay, general relief, an

injunction, sanctions, settlement alternatives, restoration to the

argument calendar, alternatives, an interim stay, ex parte inter-

locutory relief, affirmative relief, mandate, expedition of appeal,

writ of habeas corpus, transfer, judgment on counter and cross-

claims, dismissal, evidentiary hearing, a show cause order, leave

to file a memorandum, and default.   We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                 3
the materials before the court and argument would not aid the

decisional process.




                       Nos. 98-2535, 99-1345 - AFFIRMED

                       No. 99-1071 - DISMISSED




                              4